     Case 2:19-cv-02037-JAM-DMC Document 18 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KRZYSZTOF F. WOLINSKI,                            No. 2:19-CV-2037-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    LAUREN ELDRIDGE, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s original complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:19-cv-02037-JAM-DMC Document 18 Filed 03/23/21 Page 2 of 2


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6                  As discussed above, Rule 8 requires a complaint contain a short and plain

 7   statement of the claim. Here, the Court finds Plaintiff fails to do so. In particular, Plaintiff’s

 8   complaint references a number of exhibits. See ECF No. 1, pgs. 5, 6, 9, 10, 15, 16, 17, 18, 19,

 9   and 21. Plaintiff does not, however, provide any of the referenced exhibits. This pleading

10   method does not satisfy the requirement of Rule 8(a) that claims must be stated simply, concisely,

11   and directly. Specifically, it is impossible for the Court to identify which exhibits upon which the

12   complaint necessarily relies in evaluating the sufficiency of Plaintiff’s allegations. The complaint

13   will be dismissed with leave to amend. Plaintiff is cautioned that failure to file an amended

14   complaint within the time specified herein may result in dismissal of the entire action. See Local

15   Rule 110.

16                  Accordingly, IT IS HEREBY ORDERED that:

17                  1.      Plaintiff’s complaint, ECF No. 1, is dismissed with leave to amend; and

18                  2.      Plaintiff shall file a first amended complaint within 30 days of the date of

19   this order.

20
21   Dated: March 23, 2021
                                                             ____________________________________
22                                                           DENNIS M. COTA
23                                                           UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                         2
